Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 28, 2021. Claims 1-9 and 22-34 are pending. Claims 30 and 34 are withdrawn. Claims 1-9, 22-29 and 31-33 are currently examined for the following elected species: (1) adenoviridae for the virus involved in the claimed product, (2) DGNP for the type of cationic nanoparticles involved in the claimed product, and (3) gene therapy for the purpose of use of the claimed product. Previously withdrawn claim 28 reads on DGNP is now examined for maltodextrin.
    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claims 1-9, 22-24 and 26 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
This rejection is withdrawn in view of the amendment filed on April 28, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Previous Rejection – Withdrawn) Claim 29 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is withdrawn in favor of the new rejection below.

(New Rejection) Claims 1-9, 22-29 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material "requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiefs, 984 F.2d at 1171, 25 USPQ2d at 1606).  In AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014), the Court ruled that “[W]ith the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the 
Claims 1, 3, 6-9, and 33-34 are generic to all viruses (including bacterial phages) while Claim 2, 4 and 22-32 are generic to all (or the recited list) of non-enveloped viruses. Moreover, claims 1-8 are generic to cationic nanoparticles while claims 9 and 22-34 are generic to the recited list of nanoparticle types. 
The specification discloses working examples for enhancing live virus infectious capacity of poliovirus, showing that the poliovirus-1 combined with DG70 nanoparticles is 3 to 4 log more infectious than the poliovirus-1 alone. In FIG. 8 the authors summarize the increase of the infectious capacity observed by different combinations of cationic nanoparticles and non-enveloped virus. Poliovirus-1, Canine ParvoVirus and Rotavirus SA-11 combined with PLGA PEI cationic nanoparticles are 4 log 10 more infectious than viruses alone while the PLGA PEI cationic nanoparticles does not increase the infection capacity of enveloped virus. Then, an uncoated anionic PLGA nanoparticle was tested and no increase of the virus infectious capacity was observed. The results confirm that the use of cationic nanoparticles increase the infectious capacity of non-enveloped live viruses. See e.g. [0117]-[0119]. 
The specification teaches that the cationic nanoparticle used according to the invention is selected from cationic polysaccharide nanoparticles, especially from cationic maltodextrin nanoparticles such as porous maltodextrin with or without a lipid core nanoparticle (NP+ or DGNP, respectively). See e.g. [0026]. It teaches as a working example, production of DG70 nanoparticles: “[P]orous maltodextrin-based with lipid core nanoparticles (DGNP) were prepared as described previously (Patent WO2014041427). 
Accordingly, the specification teaches that cationic nanoparticles can enhance infection of non-enveloped viruses, specifically, Poliovirus-1, Canine ParvoVirus and Rotavirus SA-11. It explicitly teaches that the tested nano-particles do not increase infection of enveloped viruses. On the other hand, the specification teaches infection enhancing activity of certain cationic nanoparticles, such as DG70 nanoparticles and PLGA PEI cationic nanoparticles. 
As indicated in the art rejections below, combination of pre-formed cationic nanoparticles of certain kinds (see e.g. disclosed in Kim, Yotnda and Bouliska in the art 
The courts have indicated that support for a claim must be shown in its full scope; it is not enough to merely identify a plan to study the interaction and only a handful of working examples. See In Re AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014). Accordingly, the specification does not provide written description support that the applicant is in possession of the invention in the generic form as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 1-9, 22-27, 31 and 32 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (FASEB J. 22, 3389–3402 (2008)).
(Previous Rejection – Withdrawn) Claims 1-9, 22-27, 29, 31 and 32 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betbeder et al. (US 2015/0238598 A1, published Aug. 27, 2015).
The above rejections are withdrawn in view of the amendment filed on April 28, 2021 and in favor of the new rejections below. 

(New Rejection) Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Journal of Pharmaceutical Investigation (2016) 46:393–402).
Claims 1-8 are directed to a method of enhancing the infectious capacity of a live virus, the method comprising combining a first solution comprising cationic nanoparticles with a second solution comprising the live virus to form a combination product comprising the cationic nanoparticles and the live virus. 
Kim reviews advances in developing cationic lipid-based nanoparticles as a vehicle for improving adenoviral gene delivery. It teaches that cationic lipid-based nanoparticle complexation strategy is one of many approaches to increase gene delivery effect of adenovirus vectors. See e.g. page 396. It teaches that compared to numerous studies in the field of non-viral gene delivery, only a small number of studies have addressed the potential of cationic lipid-based nanoparticles as a vehicle for improving Ad-mediated gene delivery and the findings from them is reviewed in this article. In reviewing in vitro studies using cationic lipid-based nanoparticle complexes, it 
Kim teaches that studies using CAR-deficient cells have shown that Ad complexing with preformed cationic liposomes greatly improves the transgene expression in these cells (Qiu et al. 1998; Lee et al. 2000, 2004; Shi et al. 2013). Enhanced Ad entry is responsible for the increase in gene expression. In contrast, in CAR-expressing cells, liposome complexation had no effect, or even decreased the adenoviral transgene expression (Fasbender et al. 1997). Gene transfer mediated by liposome complexes were CAR-independent, since preincubation of CAR-expressing cells with Ad fiber protein or with the Ad neutralizing antibody did not decrease the liposome enhancement of transgene expression (Qiu et al. 1998; Shi et al. 2013; Wang et al. 2011). These findings indicate that complexation overcome the CAR-deficiency. In contrast, in the authors’ study comparing cancer cells expressing various CAR/v integrin levels, the enhancing effect of liposome complex in some CAR-expressing cells was even comparable to that in some CAR-deficient cells, implying that the CAR level is not the sole factor determining the complexation efficiency (Lee et al. 2004). Since the electrostatic repulsion exists between anionic Ad surface and negatively charged cell membranes, cationic lipid complexation reduces the repulsion between Ad and cell membranes. In this regard, strong correlation was found between liposome uptake and enhanced transgene expression, suggesting that the differential ability of cancer cells to take up liposomes probably due to differences in the number and content of negatively charged glycoproteins on the cell may be another determinant (Lee et al. 2004). See e.g. page 397.

Therefore, teachings of Kim anticipate claims 1-8.   

(New Rejection) Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yotnda et al. (Mol Ther, 2002, 5:233–241). Yotnda is cited in the review of Kim et al. cited in the rejection above.
These claims are described above.
Yotnda teaches that adenoviral vectors have been widely used for gene therapy, but they are limited both by the presence of a humoral immune response that dramatically decreases the level of transduction after reinjection and by their requirement for target cells to express appropriate receptors such as Coxsackie adenovirus receptor (CAR). To overcome both limits, the authors encapsulated adenovectors using bilamellar DOTAP:chol liposomes. Electron micrography (EM) showed that these liposomes efficiently encapsulated the vectors, allowing CAR-independent adenovector transduction of otherwise resistant cells. DOTAP:chol-encapsulated adenovectors encoding LacZ or a1-antitrypsin inhibitor (AAT) were also functionally resistant ex vivo and in vivo to the neutralizing effects of human anti-adenoviral antibodies, unlike other liposomal systems. Hence, bilamellar DOTAP:chol liposomes may be useful for applications using adenovectors in which the target cells 
Yotnda teaches that liposome–virus complexes were prepared fresh at room temperature. The authors formulated liposomes (DOTAP and DOTAP:chol) (chol=cholesterol), including manual extrusion through Whatman ANOTOP filters as described [27]. They diluted DOTAP (20 mM) stock solution to a 4 mM final concentration in a 300-ul final volume with 5% dextrose in water (D5W) and adenovirus stock solution. To determine the equivalence of liposome complex and uncoated viral particle (vp) in transduction, they exposed sensitive target cells (293) to Ad-GFP or to Ad-GFP complexed to DOTAP. They found maximum infectivity with 103 Ad-GFP vp/cell and AdGFP/DOTAP made from 2.3 x1010 vp/300 ul of 4 mM DOTAP to give a final concentration of 103 vp/cell. They performed all infections in serum-free DMEM at 37oC. See e.g. page 239, right column, para 4. FIG. 1A showsan  EM picture of adenovirus complexed to DOTAP:chol. Yotnda teaches that at very low numbers of viral particles per cell, DOTAP complexes produced superior efficiency to adenovirus infection (Table 1). In contrast, the authors could transduce the CAR-negative cell line only when they exposed it to Ad-GFP–liposomes (Fig. 2). 
In summary, Yotnda teaches a method of combining cationic nanoparticles (DOTAP:chol) and adenovirus and shows that the resulting complexes produced superior efficiency to adenovirus infection compared to adenovirus alone.
Accordingly, Yotnda anticipates claims 1-8.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Withdrawn) Claims 1-9, 22-27, 31 and 32 were rejected under 35 U.S.C. 103 as being unpatentable over Boulikas et al. (US 2010/0008977 A1, published Jan. 14, 2010). 
This rejection is withdrawn in view of Applicant’s arguments filed on April 28, 2021. Applicant argues that Boulikas is silent on how the liposome-encapsulated virus is formed.

(New Rejection) Claims 9 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Journal of Pharmaceutical Investigation (2016) 46:393–
This rejection addresses the elected species of DGNP for the type of cationic nanoparticles involved in the claimed product. The specification teaches that “[F]or maltodextrin nanoparticles with a lipid core, the core can for example correspond to dipalmitoyl phosphatidyl glycerol (DG); the resulting nanoparticle is called DGNP (or NPL) in the experimental part.” See [0020]. According to this teaching, the term DGNP is considered as referring to a nanoparticle with a core formed by dipalmitoyl phosphatidyl glycerol (DG) and comprising maltodextrin. 
Claim 9 specifies that the nanoparticles are selected from cationic polysaccharide nanoparticles with or without a lipid core, or from PLA or, PGA, or PLGA nanoparticles coated with cationic compounds. Claim 33 further specifies that the nanoparticles comprise cationic maltodextrin.
Relevance of Kim and Yotnda is set forth above. Briefly, they teach a method of enhancing the effect of adenovirus in gene delivery (which reflects enhancement in the viral infectious capacity to host cells) by combining cationic nanoparticles with adenovirus. However, they are silent on using polysaccharide nanoparticles with or without a lipid core, they are silent on maltodextrin. On the other hand, teachings of Kim indicate that many cationic nanoparticles with highly different structures can be used in encapsulating adenovirus in an attempt to enhance the efficacy of the viral infection. See e.g. Table 1.

Boulikas teaches that the hybrid adeno-SFV virus may be encapsulated into liposomes composed of DPPG, cholesterol, hydrogenated soy phosphatidylcholine or other lipids and coated with mPEG-DSPE. The encapsulated virus may be targeted to tumors and metastases, to inflammatory areas in cardiovascular disease, to arthritic joints, to inflammatory bowel diseases and to other inflammatory areas in general after intravenous injection to animals and humans. The encapsulated virus suitably may permit repetitive administrations to humans for therapy of disease without eliciting an immune reaction to the virus leading to its destruction as well as to complications to the patients such as allergic reaction, drop in blood pressure from hypotension, dyspnea, fever, rash, cardiac episodes and ultimately allergic shock. The encapsulated virus may further comprise specific peptides with an affinity for cancer antigens selected from peptide ligand libraries wherein said peptides are attached to the end of PEG-DSPE 
However, Boulikas is silent on how the liposome-encapsulated virus is formed. 
Paillard teaches construction of polysaccharide nanoparticles comprising maltodextrin. Briefly, 100 g of maltodextrin were dissolved in 2N sodium hydroxide with magnetic stirring at room temperature. Further, 1-chloro-2,3-epoxypropane (epichlorhydrin) or a mixture of epichlorhydrin and glycidyl-trimethylammonium chloride (hydroxycholine, cationic ligand) was added to make neutral and cationic polysaccharide gels, respectively. The gels were then neutralised with acetic acid and sheared under high pressure in a Minilab homogenisor (Rannie; APV Baker, Evreux, France). The 60 nm neutral and cationic polysaccharide nanoparticles (NP0s and NP+s respectively) obtained were ultra-filtered on an SGI Hi-flow system (hollow fibre module: 30 UFIB/1 S.6/40 kDa; Setric Génie Industriel, Toulouse, France) to remove low molecular weight reagents and salts. Porous cationic nanoparticles (NP+s), into which anionic phospholipids were loaded (DGNP+), were prepared according to Loiseau et al. by mixing at 60°C polysaccharide nanoparticles and ethanolic DG for 1 h at different DG/cationic nanoparticle ratios (w/w) (10%, 30%, 50% and 70%), named 10, 30, 50 or 70DGNP+s (15). See e.g. page 127, left column, para 3 and 4.

It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Kim, Yotnda, Boulikas and Paillard to arrive at the invention as claimed. One would have been motivated to do so, e.g., to expand the studies disclosed in Kim and Yotnda to additional agents that are known to enhance efficacy of adenovirus gene delivery by encapsulation, such as the DGNP taught in Boulikas and Paillard. There is a reasonable expectation of success that the cationic DGNP (DGNP+) can be made and combined with adenovirus to form an encapsulating layer based on teachings of Boulikas and Paillard, and that such encapsulation is reasonably expected to be able to enhance adenovirus gene delivery effect based on teachings of Kim that cationic nanoparticles of various different structures have the same activity and the teachings of Boulikas that DGNP can encapsulate adenovirus.    
 
(New Rejection) Claims 22-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Journal of Pharmaceutical Investigation (2016) 46:393–402) and/or Yotnda et al. (Mol Ther, 2002, 5:233–241).
Base claim 22 drawn to a method of enhancing the infectious capacity of a virus, comprising combining a non-enveloped virus with cationic nanoparticles at a non-enveloped virus particle:cationic nanoparticle ratio of at least from 1:10 to 1:1000, wherein the cationic nanoparticles have a core comprising a cationic polysaccharide, a 
Relevance of Kim and Yotnda is set forth above. However, they are silent on if the virus particle to nanoparticle ratio is of at least from 1:10 to 1:1000, even though an artisan would readily expect that the virus particle to nanoparticle ratio must be some number.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to test different ratios though routine experimentation, including testing ratios in the claimed range (or values). One would have been motivated to do so for experimental optimization. Therefore, the claimed range (or values) is obvious unless there is evidence that the range produces unexpected results.
Regarding claims 26 and 27, Kim and Yotnda are silent on the change of CPE caused by the cationic nanoparticle encapsulation. However, since methods taught in Kim and Yotnda are indistinguishable from the invention as claimed, they are expected to produce the same effect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection – Withdrawn) Claims 1-9, 22-27, 29 and 31-32 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9731005 B2 in view of Betbeder et al. (US 2015/0238598 A1, published Aug. 27, 2015), as applied in the art rejection above.
This rejection is withdrawn in view of Applicant’s arguments filed on April 28, 2021 and upon reconsideration.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648